Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed October 6, 2022. Applicant’s reply to the restriction/election requirement of August 8, 2022 has been entered. Claims 1-15 have been canceled; and claims 16-29 have been newly added. Claims 16-29 are pending in the application. 
Priority
Applicant’s claim for the benefit of prior-filed WIPO International Application No. PCT/EP2020/050660, filed January 13, 2020 under 35 U.S.C. 365(c), is acknowledged. 
Acknowledgment is also made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of European Patent Application No. 19151603, filed in the European Patent Office on January 14, 2019, has been received as required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election of Group I, claims 16-22, is acknowledged. Applicant’s election of “tablet” as the species of unit dosage form is also acknowledged. The Examiner has determined that claims 16-22 read on the elected subject matter. 
Accordingly, claims 23-29 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Election was made without traverse in the reply filed on October 6, 2022. Claims 16-22 are under examination. 
Abstract
The abstract of the disclosure is objected to because of the following:
1. The abstract should be a concise summary of the key technical aspects of the invention which are new to the art to which the invention pertains. If the invention pertains to a method, the abstract should recite the key requisite active steps. 
2. The abstract should not refer to purported merits or speculative applications of the invention, and should not compare the invention with the prior art. The statement about “reduced impurities” should be deleted.
Correction is required.  See MPEP § 608.01(b).
Specification
The disclosure is objected to because of the following:
1. The “Cross-Reference to Related Applications” section should not contain any reference to a foreign patent document, and should not attempt to incorporate a foreign patent document into the present application. Since cross reference to PCT applications are not necessary and generally should not be made, the “Cross-Reference to Related Applications” section can be deleted altogether. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is directed to a method of making a pharmaceutical composition, and includes the method step of “providing a wet granulated powder by mixing acetaminophen, one or more excipients, and water”. A step of “providing a wet granulated powder by mixing acetaminophen, one or more excipients and water” may or may not necessarily be of the same scope as “wet granulating acetaminophen, one or more excipients and water to provide a wet granulated powder”. One of ordinary skill in the art cannot definitively ascertain whether “providing a wet granulated powder” means that the step simply entails “providing” e.g. a pre-made wet granulated powder, and the description of mixing acetaminophen, one or more excipients and water are merely product-by-process steps, but not necessarily part of the claimed method; or, alternatively, whether “mixing acetaminophen, one or more excipients, and water”  to thus produce a wet granulated powder is in fact a requisite active step of the claimed method. 
Claim 17 provides that the wet granulated powder is “obtained by” first mixing acetaminophen and excipients, and then adding water. Again, just like for the issue with claim 16, supra, one of ordinary skill in the art cannot definitively ascertain whether these are requisite active steps of the claimed method, or rather “product-by-process steps for the pre-made wet granulated powder that is “provided”. 
***Applicant is advised to define the requisite active method steps specifically by the required action being taken. If wet granulating is the requisite step, then the active step should be “wet granulating” rather than “providing”. 
Claim 18 is indefinite for the following reasons:
1. Claim 18 stipulates in a wherein clause that “the ratio” is 1/10 to 1/30. One of ordinary skill in the art, however, cannot definitively ascertain whether the ratio is a weight ratio, a molar ratio, or some other ratio. 
2. Claim 18 provides that the ratio is “preferably between 1/15 and 1/20”. One of ordinary skill in the art cannot definitively ascertain whether this is necessarily part of the claimed invention. 
Claims 17-22 are (also) indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Alur (U.S. Patent Application Pub. No. 2009/0170955), in view of Deng et al. (Chinese Patent Application Pub. No. CN 108853038A), and Wang et al. (Chinese Patent Application Pub. No. CN 105030765A).
Applicant Claims
Applicant’s elected subject matter is directed to a method of preparing a tablet comprising i) “providing” a wet granulated powder by mixing acetaminophen, one or more excipients, and water; and drying the wet granulated powder to a water content of 2-5 wt%; ii) mixing the wet granulated powder with nefopam and a lubricant; and iii) “forming” the tablet; wherein the “ratio” between nefopam and acetaminophen is 1/10 to 1/30 (“preferably” 1/15 to 1/20). 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Alur discloses a method of preparing a tablet comprising i) “providing” a wet granulated powder by mixing acetaminophen, one or more excipients, and water; and drying the wet granulated powder; ii) mixing the wet granulated powder with e.g. another analgesic active and a lubricant; and iii) “forming” the tablet. 
Deng et al. disclose a method of preparing a tablet comprising i) “providing” a wet granulated powder by mixing acetaminophen, one or more excipients, and water; and drying the wet granulated powder to a water content of 1-3 wt%; ii) mixing the wet granulated powder with e.g. a lubricant; and iii) “forming” the tablet (see abstract).
Wang et al. disclose an analgesic composition in the form of e.g. a tablet comprising acetaminophen and nefopam; wherein the ratio between nefopam and acetaminophen is preferably 3.5/60 (i.e. about 1/17), and wherein the composition is useful for relieving pain, such as e.g. cancer pain or back pain, to thus improve the quality of life (see abstract).
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Alur does not explicitly disclose that the “other analgesic active” is nefopam, and that the ratio of nefopam to acetaminophen is 1/10 to 1/30, and that the wet granules are dried to a water content of 2-5 wt%. These deficiencies are cured by the teachings of Wang et al. and Deng et al.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Alur et al., Deng et al., and Wang et al., outlined supra, to devise Applicant’s claimed method.
Alur discloses a method of preparing a tablet comprising i) “providing” a wet granulated powder by mixing acetaminophen, one or more excipients, and water; and drying the wet granulated powder; ii) mixing the wet granulated powder with e.g. another analgesic active and a lubricant; and iii) “forming” the tablet; wherein the tablet provides fast release of acetaminophen and is useful for treating pain. Since Deng et al. disclose that tablets comprising granules of acetaminophen are prepared by dring wet granules of acetaminophen to a water content of 1-3 wt%; and since Wang et al. disclose an analgesic composition in the form of e.g. a tablet comprising acetaminophen and nefopam; wherein the ratio between nefopam and acetaminophen is preferably 3.5/60 (i.e. about 1/17), and wherein the composition is useful for relieving pain, such as e.g. cancer pain or back pain, to thus improve the quality of life; one of ordinary skill in the art would thus be motivated to employ nefopam as the “other analgesic agent” in the Alur method, wherein the ratio of nefopam to acetaminophen is preferably about 1/17, and to dry to the wet granules to a water content of 1-3 wt%, with the reasonable expectation that the resulting method will produce a tablet that can provide fast release of acetaminophen and will successfully treat e.g. cancer pain or back pain to improve the quality of life in subjects in need thereof.
The order of mixing ingredients in e.g. claims 17 and 19-22 is of no consequence unless Applicant has substantial and significant evidence to the contrary that the order of mixing is distinct from the cited prior art and results in a patentably distinct product. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617